Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/03/2022 has been entered. Claims 1-21 remain pending in the application wherein claim 1 is the only sole pending claim in independent form. Claims 1-3 & 12-14 were amended. Claim 4 remains withdrawn from consideration.

2.	The text of those sections of Title 35, U.S.C. code not included in this action can be found in the prior Office Action issued on 04/06/2021.

Notice of Pre-AIA  or AIA  Status
3.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Election/Restrictions
4.	Claims 1-3 & 5-21 are allowable. The restriction requirement between Species I-II, as set forth in the Office action mailed on 01/13/2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Claim Rejections
5.	The claim rejections under AIA  35 U.S.C. 112(b), of claims 1-3 & 5-21 are withdrawn per amendments of claims 1-3 & 12-13.

6.	The claim rejections under AIA  35 U.S.C. 102(a)(1) as anticipated by Lutz et al. (WO 2017/186355 A1) of claims 1, 5-12, 15-18 & 20-21 are withdrawn per amendments of claim 1 and Applicant’s arguments being persuasive.

7.	The claim rejections under AIA  35 U.S.C. 103 as unpatentable over Lutz et al. (WO 2017/186355 A1) of claims 2-3, 13-14 & 19 are withdrawn per amendments of claim 1 and Applicant’s arguments being persuasive.



Reasons for Allowance
9.	Claims 1-21 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The invention of independent claim 1 recites “A powdering system, having a working configuration and a cleaning configuration, comprising: 
a powder reservoir, comprising a supply chamber receiving powder; 
at least one sprayer, comprising: 
a powder applicator, and 
a supply line, connecting said powder applicator to a respective supply outlet of said supply chamber, such that, in the working configuration, said powder applicator is supplied with powder contained in said supply chamber by means of the supply line; and 
at least one cleaning inlet, fluidly connected to said supply chamber such that, in the cleaning configuration, a cleaning air supply source is connected to the at least one cleaning inlet so as to circulate cleaning air in said supply chamber; 
wherein said powder reservoir comprises: 
a discharge opening, arranged through a wall of said supply chamber and opening into said supply chamber; and 
a movable plug, which is movable between: 
is positioned in the plane of the wall of said supply chamber and closes said discharge opening, the closing position being adopted in the working configuration, and 
an open position where the plug is positioned inside the supply chamber and opens said discharge opening, the open position being adopted in the cleaning configuration such that the circulation of cleaning air in said supply chamber through said at least one cleaning inlet causes a Brochier et al.Examiner: Pence, Jethro M. Application No. 16/583,164 -2-Art Unit: 1717discharge of residual powder contained in said supply chamber through said discharge opening, to an outside of said supply chamber.” 
The closest prior art of record Lutz et al. (WO 2017/186355 A1), does not teach nor suggest “a closing position where the plug is positioned in the plane of the wall of said supply chamber and closes said discharge opening,…and an open position where the plug is positioned inside the supply chamber and opens said discharge opening,” as in the context of independent claim 1. Further, no other prior art was located that fairly suggested the claimed invention in whole or in part, along with the requisite motivation for combination, to anticipate or render the claimed invention obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jethro M Pence whose telephone number is (571)270-7423.  The examiner can normally be reached on M-TH 8:00 A.M. - 6:30 P.M..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei D. Yuan can be reached on 571-272-1295.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JETHRO M. PENCE/Primary Examiner, Art Unit 1717